Case: 17-13203   Date Filed: 06/15/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13203
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:16-cr-00272-CEH-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JASON SANON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 15, 2018)

Before ED CARNES, Chief Judge, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 17-13203       Date Filed: 06/15/2018      Page: 2 of 11


       A jury found Jason Sanon guilty of one count of conspiracy to traffic in

counterfeit labels and goods, in violation of 18 U.S.C. § 371, and three counts of

trafficking in counterfeit goods, in violation of 18 U.S.C. §§ 2320(a) and 2. He

appeals his convictions, contending that the district court erred by admitting certain

evidence and refusing to give a requested jury instruction. He challenges his 33-

month sentence on the ground that the court erroneously determined the loss

amount from his scheme.

                                               I.

       Sanon owned and operated a website called Wipeout DVDs. The

government began investigating Sanon when it discovered that he was sending a

significant amount of money to the account of “China Glenn,” the alias of an

individual named Jian Huang. Huang operated a Chinese company named TM

Wholesale, which sold counterfeit DVDs. Sanon used TM Wholesale as Sanon’s

supplier for counterfeit DVDs: Customers would order the counterfeits from

Wipeout DVDs, Sanon would pay TM Wholesale, and then TM Wholesale would

ship the DVDs to Sanon’s customers. A forensic analysis of Huang’s computer

disclosed emails between Sanon and Huang related to DVD orders and shipping

information for Sanon’s customers. 1 An investigator for the Motion Picture


       1
         Huang visited the United States to meet with Sanon and another potential customer, but
federal agents arrested him when he arrived. The agents seized his computer, and Huang
eventually pleaded guilty and cooperated.

                                               2
             Case: 17-13203     Date Filed: 06/15/2018   Page: 3 of 11


Association of America, after learning of the government’s investigation into

Wipeout DVDs, ordered DVDs from Sanon’s website and determined that they

were counterfeit. Other investigators testified that the DVDs from Wipeout were

counterfeit, and a customer testified that he believed some of the DVDs he

purchased from Wipeout were counterfeit.

      Government investigators eventually interviewed Sanon, and he confessed to

the counterfeit DVD scheme. He admitted to owning and operating Wipeout

DVDs and stated that he knew that the DVDs he sold were counterfeit. And he

also explained how he dealt with China Glenn at TM Wholesale and admitted to

sending TM Wholesale about $600,000 through PayPal (an online payment

service) as payment for the DVDs.

      A grand jury indicted Sanon on one count of conspiracy to traffic in

counterfeit labels and goods and three counts of trafficking in counterfeit goods.

The indictment alleged that Sanon engaged in that conduct between December

2010 and April 2013. The case proceeded to a five-day jury trial.

      At trial the court admitted several pieces of evidence over Sanon’s

objections. The government called an individual who testified that he had visited

TM Wholesale’s website and that he viewed the company’s “motto statement”:

“We strive to make quality products, making our merchandise as close as possible

to the original.” Sanon objected to that motto on hearsay grounds. The


                                          3
              Case: 17-13203    Date Filed: 06/15/2018    Page: 4 of 11


government responded that it was not offering the motto for the truth of the matter

asserted (that TM in fact strives to make quality merchandise as close as possible

to the original), but that the motto existed on the website and that people could see

it there. The court admitted that piece of evidence.

      Sanon also objected on hearsay grounds to a computer file obtained from

Huang’s computer. That file, which the government introduced as a screenshot

from Google Earth, showed that Huang had used Google Earth to locate Sanon’s

address in Florida. The screenshot contained a pin dropped on Sanon’s address

and included his phone number. That computer file was created about a week

before Huang’s trip to the United States, when he planned to visit Sanon. The

government argued that it was not presenting the evidence for the truth of the

matter asserted (that Sanon lived at that address), but to show that Huang had

information about Sanon on his computer. The court admitted the evidence.

      The final evidentiary issue involved Sanon’s confession. Before the

government agent testified about that confession, Sanon objected on the ground

that testimony about his confession would be improper because there was not

enough independent evidence that he knew that the DVDs he ordered from TM

Wholesale were counterfeit and, as a result, knowingly engaged in a conspiracy to




                                          4
               Case: 17-13203       Date Filed: 06/15/2018       Page: 5 of 11


deal in counterfeit goods. 2 The court overruled that objection and admitted the

confession, ruling that the government presented sufficient extrinsic evidence

corroborating the existence of a conspiracy.

       Sanon also asked the court to give the following “buy/sell transaction”

instruction to the jury: “Where the buyer’s purpose is merely to buy and the

seller’s purpose is merely to sell, and no prior or contemporaneous understanding

exists between the two beyond the sales agreement, no conspiracy has been

shown.” The court denied that request on the ground that the evidence showed that

Huang and Sanon had a continuing, supplier/dealer relationship, which meant that

the buy/sell instruction was inappropriate.

       The jury found Sanon guilty on all four counts. Sanon’s guidelines range

was 51 to 63 months imprisonment, and the court sentenced him to 33 months.

This is his appeal.

                                              II.

       We review for abuse of discretion the district court’s evidentiary rulings.

ML Healthcare Servs., LLC v. Publix Super Mkts., Inc., 881 F.3d 1293, 1297 (11th

Cir. 2018). We also review for abuse of discretion a district court’s decision

whether to give a proposed jury instruction. United States v. Jeri, 869 F.3d 1247,

1268 (11th Cir. 2017). And we review for clear error the district court’s factual
       2
         Despite Sanon’s confession that he knew he was dealing in counterfeit DVDs, at trial he
contested that point.

                                               5
              Case: 17-13203    Date Filed: 06/15/2018    Page: 6 of 11


findings at sentencing and review de novo its application of the guidelines to the

facts. United States v. Bradley, 644 F.3d 1213, 1283 (11th Cir. 2011).

                                         III.

      Sanon contends that the district court abused its discretion by (1) admitting

TM Wholesale’s motto statement, the Google Earth screenshot from Huang’s

computer, and his confession and (2) refusing to give the jury his proposed buy/sell

transaction instruction. As for his sentence, he contends that the court clearly erred

in calculating the loss amount attributable to his counterfeit DVD sales.

                                         A.

      Sanon argues that the TM Wholesale motto and the Google Earth screenshot

are inadmissible hearsay. Hearsay is an out-of-court statement that a “party offers

in evidence to prove the truth of the matter asserted in the statement.” Fed. R.

Evid. 801(c). Sanon asserts that the government introduced the motto (“We strive

to make quality products, making our merchandise as close as possible to the

original.”) for the truth of the matter asserted — that TM Wholesale in fact

advertised counterfeit merchandise. And he asserts that the Google Earth

screenshot was offered to prove that Sanon lived at the address listed on the

screenshot.

      Those arguments fail because the government did not offer either piece of

evidence to prove the truth of the matter asserted. The government did not offer


                                          6
                Case: 17-13203       Date Filed: 06/15/2018       Page: 7 of 11


the TM Wholesale motto to show that TM Wholesale in fact sold counterfeit

goods, but to establish that a person viewing the website would have reason to

know that its goods were counterfeit. See United States v. Rivera, 780 F.3d 1084,

1092 (11th Cir. 2015) (“Generally, an out-of-court statement admitted to show its

effect on the hearer is not hearsay.”). The government called witnesses who

testified to seeing the motto and the effect that it had on them, which shows that

the motto was not being offered for the truth of the matter asserted. 3 See id.

       Likewise, the government offered the Google Earth evidence not to prove

that Sanon lived at the address marked on the screenshot, but to show an

association between Huang and Sanon. That was a non-hearsay purpose.4 See

United States v. Mazyak, 650 F.2d 788, 792 (5th Cir. Unit B July 1981) (“The

government offered the letter for the limited purpose of linking the appellants with

the vessel and with one another. The use of the letter for this limited purpose was

not hearsay. The letter was not introduced to prove the truth of the matter asserted;

rather, it was introduced as circumstantial proof that the appellants were associated

       3
         There was also plenty of other evidence that TM Wholesale sold counterfeit DVDs,
such as testimony from a Motion Pictures Association of America investigator who inspected
DVDs obtained through Sanon’s company (which purchased its DVDs from TM Wholesale) and
determined that the DVDs were counterfeit.
       4
          Sanon relies on the Ninth Circuit’s decision in United States v. Lizarraga-Tirado, where
the court determined that when an individual marks a location on Google Earth by manually
dropping a pin on the map and then labeling it with a name or GPS coordinates, then that pin is
hearsay. 789 F.3d 1107, 1109 (9th Cir. 2015). But that decision is off point because the
government was using the Google Earth pin in that case for the truth of the matter asserted —
that the pin indicated where the defendant was located when he was arrested. Id. at 1108.

                                                7
              Case: 17-13203     Date Filed: 06/15/2018    Page: 8 of 11


with each other and the boat.”); see also United States v. Koch, 625 F.3d 470, 479–

80 (8th Cir. 2010) (affirming the admission of documents where they were used as

“circumstantial evidence associating [the defendant] with the computer and flash

drive,” not to show that the defendant authored the documents). As a result, the

district court did not abuse its discretion in admitting that evidence.

      Sanon also argues that the district court erred in admitting his confession

because there was insufficient independent evidence to prove that he conspired

with Huang. See United States v. Green, 873 F.3d 846, 853 (11th Cir. 2017) (“[A]

confession must be corroborated in order to sustain a conviction; a defendant

cannot be convicted solely on the basis of his own admission.”) (quotation marks

and alterations omitted), petition for cert. filed (U.S. Jan. 5, 2018) (No. 17-7299).

That argument fails because there was significant independent evidence

corroborating the existence of a conspiracy before the district court admitted

Sanon’s confession. Investigators testified that the DVDs from Sanon’s website

were counterfeit. Huang’s computer contained emails from Sanon about DVD

orders and shipping information for Sanon’s customers. And there was extensive

evidence that Sanon had paid Huang for the DVD purchases. All of that extrinsic

information corroborated Sanon’s confession. Cf. id. at 853–54 (concluding that

“extrinsic evidence substantiate[d] [the defendant’s] admission that he engaged in

a drugs-for-firearm transaction” because he was arrested in “close proximity” to


                                           8
              Case: 17-13203     Date Filed: 06/15/2018    Page: 9 of 11


“[d]rug paraphernalia, methamphetamine, and .22 caliber ammunition”). As a

result, the district court did not abuse its discretion in admitting Sanon’s

confession.

                                          B.

      Sanon next argues that the district court abused its discretion in refusing to

give his proposed buy/sell transaction instruction to the jury. The district court

rejected that instruction on the ground that it was unsupported by the evidence.

      That ruling was not an abuse of discretion. The purpose of a buy/sell

transaction instruction is to distinguish between a single transaction and a

conspiracy. See United States v. Guerra, 293 F.3d 1279, 1286 (11th Cir. 2002)

(“The buyer-seller rule in the context of counterfeit goods is directed primarily at

distinguishing co-conspirators from individual purchasers of the goods . . . .”). But

as the district court stated, a buy/sell transaction instruction was inappropriate

because the evidence showed a continuous supplier/dealer relationship between

Huang and Sanon. See United States v. Brazel, 102 F.3d 1120, 1140 (11th Cir.

1997) (rejecting the argument that the district court erred in refusing to give a

buy/sell instruction where the evidence “plainly showed much more than a buyer-

seller relationship”). For instance, TM Wholesale filled multiple DVD orders for

Sanon and Sanon sent multiple payments to Huang. See Guerra, 293 F.3d at 1286

(concluding that a conspiracy, and not an “isolated buy-sell transaction[ ],” existed


                                           9
               Case: 17-13203       Date Filed: 06/15/2018       Page: 10 of 11


where there was evidence “regarding the duration and repetition of the

transactions,” which showed a “commercial supplier-dealer relationship among the

defendants”); see also United States v. Mercer, 165 F.3d 1331, 1335 (11th Cir.

1999) (“In the case of a purchaser of narcotics, we have held that agreement may

be inferred when the evidence shows a continuing relationship that results in the

repeated transfer of illegal drugs to the purchaser.”). As a result, the district court

did not abuse its discretion in refusing the proposed buy/sell instruction.5

                                               C.

       Sanon challenges his sentence on the ground that the district court clearly

erred in finding a loss amount of $1.2 million. The presentence investigation

report calculated that amount based on Sanon’s confession that he had sent about

$600,000 to TM Wholesale and that he paid about $6 for each DVD. The PSR

determined that Sanon had sold 100,000 DVDs (600,000/6), and the investigators

estimated the average retail price of a DVD as $12, leading to the $1.2 million loss

amount (100,000 x 12). That loss amount resulted in a 14-level increase to his

base offense level. See United States Sentencing Guidelines § 2B1.1(b)(1)(H)

       5
          The court also properly instructed the jury on the elements of a conspiracy: that it
requires (1) an agreement “between two or more persons to commit a crime” and (2) “that the
defendants knowingly and voluntarily joined or participated in the conspiracy.” United States v.
Silvestri, 409 F.3d 1311, 1328 (11th Cir. 2005). For that additional reason, the district court’s
refusal to give the buy/sell instruction was not an abuse of discretion. See United States v.
Lively, 803 F.2d 1124, 1128–29 (11th Cir. 1986) (concluding that where the court properly
instructed the jury on the elements of a conspiracy, those instructions “adequately and correctly
covered the appellant’s requested instruction on simple buyer/seller transactions”).

                                               10
             Case: 17-13203      Date Filed: 06/15/2018   Page: 11 of 11


(Nov. 2016) (providing for a 14-level increase where the loss amount is between

$550,000 and $1,500,000). Although Sanon does not challenge the PSR’s

methodology, he argues that the PSR should have used $431,000, not $600,000, as

the basis for the loss amount.

      That argument fails because even if the district court erred in calculating the

loss amount, any such error was harmless. See United States v. Raad, 406 F.3d
1322, 1323 n.1 (11th Cir. 2005) (“Because we conclude that the district court

correctly imposed the statutory mandatory minimum sentence, any error in the

guidelines calculations is harmless and we need not address these arguments.”).

The $431,000 amount, divided by 6 (the amount Sanon paid for each DVD), yields

71,833 DVDs. And if we multiply that amount by $12 (the retail price of each

DVD), the loss amount comes out to $862,000. Under the guidelines, that amount

would result in the same 14-level increase. See U.S.S.G. § 2B1.1(b)(1)(H). As a

result, any error in calculating the loss amount was harmless.

      AFFIRMED.




                                          11